DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the restriction response filed on 12/16/2021.
Claims 10-24 and 28-42 are pending, with claims 1-9 and 25-27 being cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/4/2021 has been considered by Examiner. 

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 10-24 and 28-30) in the reply filed on 12/16/2021 is acknowledged.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “means for receiving,” “means for monitoring,” and “means for performing” in claim 41. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
 Claim limitations “means for monitoring” and “means for performing” in claim 41 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Mere reference to a general purpose computer or processor is inadequate because there is no corresponding algorithm that could transform the general purpose computer into a special purpose computer programmed to perform the disclosed algorithm (see MPEP 2181(II)(B)). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-15, 18-24, 28-31, and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu (USPAN 2019/0387440) in view of Pani (USPAN 2009/0245203).
 	Consider claims 10, 28, 41, and 42, Yiu discloses a method for wireless communication by a user equipment (UE) (see figure 9 (reproduced below for convenience)), a corresponding apparatus comprising at least one processor (see the UE 101/102 in figure 2 and see paragraphs 167-170), an apparatus comprising means for receiving, monitoring, and performing (see figure 9 and paragraphs 167-170), and a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor of an apparatus, cause the apparatus for (see paragraph 170): 
receiving, from a serving cell, a conditional handover command for handing over the UE to a target neighbor cell (see step 914 in figure 9 (reproduced below for convenience), wherein disclosed is receiving a conditional handover (CHO) command), wherein the conditional handover command includes one or more triggering conditions for executing a handover to a candidate target cell (see paragraph 3: the conditional handover command may indicate a condition for the UE to perform a handover procedure); 
monitoring one or more first signals from the candidate target cell for the one or more triggering conditions (see paragraph 51: “the UE 101/102 may be monitoring multiple cells/beams at a given time, and one of these cells/beams may evolve to have a better cell/beam signal strength/quality in comparison to an originally desired target 012…and the UE 101/102 may determine that the signal strength/quality of the new target 013 meets the MR criterion for executing the CHO operation…the UE 101/102 may determine that the CHO condition is met for the new target 013).

    PNG
    media_image1.png
    744
    512
    media_image1.png
    Greyscale

Yiu does not specifically disclose performing one of: stopping a timer based on performing a conditional handover to the target candidate cell; or detecting a timer has 
Pani teaches performing one of: stopping a timer based on performing a conditional handover to the target candidate cell; or detecting a timer has expired while monitoring the one or more first signals from the candidate target cell for the one or more triggering conditions (see paragraph 58: monitoring signals from the target cell until the timer Tp has expired).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu and combine it with the noted teachings of Pani. The motivation to combine these references is to increase the reliability of a handover message (see paragraph 16 of Pani).

Consider claim 11, Yiu does not specifically disclose detecting one or more measurement events based on monitoring for one or more measurement objects configured for the serving cell, wherein the timer is configured for the one or more measurement events in the one or more measurement objects; and starting the timer based on detecting the one or more measurement events.
Pani teaches detecting one or more measurement events based on monitoring for one or more measurement objects configured for the serving cell, wherein the timer is configured for the one or more measurement events in the one or more measurement objects; and starting the timer based on detecting the one or more measurement events (see paragraph 98: “the controller 308 is configured to detect event 1D with respect to the target cell, start a timer, and control the receiving unit to start monitoring an HS-SCCH on the target cell using a pre-loaded HS-DSCH resource for the target cell on a condition that a measurement report is triggered by the event 1D”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu and combine it with the noted teachings of Pani. The motivation to combine these references is to increase the reliability of a handover message (see paragraph 16 of Pani).

Consider claim 12, Yiu does not specifically disclose starting the timer comprises starting the timer after detecting the one or more measurement events but before detecting that the one or more triggering conditions are satisfied.
Pani teaches starting the timer comprises starting the timer after detecting the one or more measurement events but before detecting that the one or more triggering conditions are satisfied (see paragraph 98: “the controller 308 is configured to detect event 1D with respect to the target cell, start a timer, and control the receiving unit to start monitoring an HS-SCCH on the target cell using a pre-loaded HS-DSCH resource for the target cell on a condition that a measurement report is triggered by the event 1D”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu and combine it with the noted teachings of Pani. The motivation to combine these references is to increase the reliability of a handover message (see paragraph 16 of Pani).

(see paragraph 40: “…trigger the UE to send the measurement report…”; also see paragraph 3).

Consider claims 14 and 31, Yiu discloses that the timer comprises a T312 timer (see paragraph 52: T312 timer).

Consider claims 15, 18-24, and 34-40, Yiu in view of Pani disclose the limitation “detecting a timer has expired while monitoring the one or more first signals from the candidate target cell for the one or more triggering conditions” recited in claims 10 and 28 (see paragraph 58 of Pani: monitoring signals from the target cell until the timer Tp has expired). 

Consider claim 29, Yiu does not specifically disclose detecting one or more measurement events based on monitoring for one or more measurement objects configured for the serving cell, wherein the timer is configured for the one or more measurement events in the one or more measurement objects; and starting the timer based on detecting the one or more measurement events, wherein the at least one processor is configured to start the timer after detecting the one or more measurement events but before detecting that the one or more triggering conditions are satisfied; and transmit a measurement report based on the detected one or more measurement events.
 (see paragraph 98: “the controller 308 is configured to detect event 1D with respect to the target cell, start a timer, and control the receiving unit to start monitoring an HS-SCCH on the target cell using a pre-loaded HS-DSCH resource for the target cell on a condition that a measurement report is triggered by the event 1D”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu and combine it with the noted teachings of Pani. The motivation to combine these references is to increase the reliability of a handover message (see paragraph 16 of Pani).

Consider claim 30, Yiu discloses detecting that at least one of the one or more triggering conditions are satisfied based on the monitored one or more first signals; performing a conditional handover to the candidate target cell based on detecting that at least one of the one or more triggering conditions are satisfied; and stopping the timer based on performing the conditional handover to the candidate target cell (see paragraph 44: the UE 101/102 may start a timer at node 143 in response to receipt of the CHO command for a particular target cell/beam 112. At node 144, the UE 101/102 may periodically or otherwise continue to check the HO execution condition indicated by the CHO command (for example, by comparing the difference between the source 011 and target cell/beam 012 qualities to the XHigh) during a duration of the validity period. If the condition is satisfied before the timer expires, the UE 101/102 may execute the HO with the target cell/beam 112.).

Claims 16-17 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu (USPAN 2019/0387440) in view of Pani (USPAN 2009/0245203) and Singh (USPN 10,542,475).
 	Consider claims 16 and 32, although Yiu discloses monitoring one or more first signals from the candidate target cell for the one or more triggering conditions (see paragraph 51: “the UE 101/102 may be monitoring multiple cells/beams at a given time, and one of these cells/beams may evolve to have a better cell/beam signal strength/quality in comparison to an originally desired target 012…and the UE 101/102 may determine that the signal strength/quality of the new target 013 meets the MR criterion for executing the CHO operation…the UE 101/102 may determine that the CHO condition is met for the new target 013) and Pani discloses detecting a timer has expired while monitoring the one or more first signals from the candidate target cell for the one or more triggering conditions (see paragraph 58: monitoring signals from the target cell until the timer Tp has expired), Yiu in view of Pani do not specifically disclose taking one or more actions based on detecting that the timer has expired while monitoring the one or more first signals from the candidate target cell for the one or more triggering conditions.
(see abstract: the UE transitions to the idle mode upon expiration of the timer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu in view of Pani and combine it with the noted teachings of Singh. The motivation to combine these references is to control a handover based on remaining inactivity timer duration (see col. 1 lines 7-62 of Singh).

 	Consider claims 17 and 33, although Yiu discloses monitoring one or more first signals from the candidate target cell for the one or more triggering conditions (see paragraph 51: “the UE 101/102 may be monitoring multiple cells/beams at a given time, and one of these cells/beams may evolve to have a better cell/beam signal strength/quality in comparison to an originally desired target 012…and the UE 101/102 may determine that the signal strength/quality of the new target 013 meets the MR criterion for executing the CHO operation…the UE 101/102 may determine that the CHO condition is met for the new target 013) and Pani discloses detecting a timer has expired while monitoring the one or more first signals from the candidate target cell for the one or more triggering conditions (see paragraph 58: monitoring signals from the target cell until the timer Tp has expired), Yiu in view of Pani do not specifically disclose taking one or more actions comprises one of: 
 	Singh teaches taking one or more actions comprises one of: transitioning into an idle mode of operation; or initiating a connection re-establishment procedure (see abstract: the UE transitions to the idle mode upon expiration of the timer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu in view of Pani and combine it with the noted teachings of Singh. The motivation to combine these references is to control a handover based on remaining inactivity timer duration (see col. 1 lines 7-62 of Singh).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412